                  Case 20-10156-MFW            Doc 26      Filed 01/27/20       Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 ) Chapter 11
                                                           )
    BL RESTAURANTS HOLDING, LLC, et al., 1                 ) Case No. 20- 10156 (MFW)
                                                           )
                            Debtors.                       ) (Joint Administration Requested)
                                                           )

             AGENDA REGARDING HEARING ON FIRST DAY MOTIONS SCHEDULED
              FOR JANUARY 28, 2020, AT 10:30 A.M. (PREVAILING EASTERN TIME)2


Date and Time of Hearing:           January 28, 2020, at 10:30 a.m. (prevailing Eastern Time)

Location of Hearing:                The Honorable Mary F. Walrath, Bankruptcy Judge,
                                    United States Bankruptcy Court for the District of Delaware,
                                    824 Market Street, 5th Floor, Courtroom No. 4
                                    Wilmington, Delaware 19801

Copies of Motions:                  A copy of each pleading can be viewed on the Court’s website at
                                    https://ecf.deb.uscourts.gov and on the website of the Debtors’
                                    proposed notice and claims agent, Epiq Corporate Restructuring,
                                    LLC, at https://dm.epiq11.com/BarLouie. Further information
                                    may be obtained by calling Epiq Corporate Restructuring, LLC at:
                                    866-977-0766 (toll-free; domestic) or 503-597-5541 (international)
                                    or emailing at BarLouie@epiqglobal.com.




1     The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective
      federal tax identification numbers, are as follows: BL Restaurants Holding, LLC (6665); BL Restaurant
      Operations, LLC (7062); BL Restaurant Franchises, LLC (6923); and BL Hunt Valley, LLC (9513).
      The Debtors’ headquarters and mailing address is: 4550 Beltway Drive, Addison, TX 75001.

2     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
      telephone (888-882-6878) or by facsimile (866-533-2946).

                                                       4
PHIL1 8628837v.1
               Case 20-10156-MFW             Doc 26      Filed 01/27/20   Page 2 of 5



           This agenda sets forth items in the order they appear in the first day motions
              binders delivered to the Court. The status of each is set forth below:

1.      Voluntary Chapter 11 Petitions.

                   A.        BL Restaurants Holding, LLC - Case No. 20-10516 (MFW)

                   B.        BL Restaurant Operations, LLC - Case No. 20-10157 (MFW)

                   C.        BL Restaurant Franchises, LLC - Case No. 20-10159 (MFW)

                   D.        BL Hunt Valley LLC - Case No. 20-10160 (MFW)

2.      First Day Declaration. Declaration of Howard Meitiner in Support of Debtors’ First Day
        Motions and Applications [Docket No. 4; Filed 1/27/2020]

                   Status:         The Declaration will be relied upon as evidentiary support for the
                                   first day matters listed below.

                                           Procedural Motions

3.      Joint Administration Motion. Debtors’ Motion fo r Entry of an Order (I) Directing Joint
        Administration of Their Related Chapter 11 Cases and (II) Granting Related Relief
        [Docket No. 3; Filed 1/27/2020]

                   Status:         This matter is going forward.

4.      Creditor Matrix Motion. Debtors’ Motion For Entry of an Order (I) Authorizing the
        Debtors to File a Consolidated List of Creditors in Lieu of Submitting a Separate Mailing
        Matrix for Each Debtor and (II) Granting Related Relief [Docket No. 5; Filed 1/27/2020]

                   Status:         This matter is going forward.

5.      Epiq 156(c) Retention Application. Application of the Debtors For Entry of Order
        Appointing Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Effective as
        of the Petition Date [Docket No. 6; Filed 1/27/2020]

                   Status:         This matter is going forward.

                        First Day Motions Pertaining to Financing/Cash Collateral

6.      DIP Financing/Cash Collateral Motion. Debtors’ Motion Seeking Entry of Interim and
        Final Orders (I) Authorizing Debtors to Obtain Postpetition Financing Pursuant to Section
        364 of the Bankruptcy Code, (II) Authorizing the Use of Cash Collateral Pursuant to
        Section 363 of the Bankruptcy Code, (III) Granting Adequate Protection to the Prepetition
        Secured Parties Pursuant to Sections 361, 362, 363 and 364 of the Bankruptcy Code, (IV)
        Granting Liens and Superpriority Claims, (V) Modifying the Automatic Stay, and
        (VI) Scheduling a Final Hearing [Docket No. 7; Filed 1/27/2020]

                                                     2
PHIL1 8628837v.1
               Case 20-10156-MFW            Doc 26     Filed 01/27/20    Page 3 of 5



        Related Documents:

        A.         Declaration of Vineet (“Vin”) Batra in Support of DIP Motion [Docket No. 8; Filed
                   1/27/2020]

                   Status:       This matter is going forward with respect to an interim order.

                        First Day Motions Pertaining to Business Operations

7.      Cash Management Motion. Debtors’ Motion for Entry of an Interim and Final Order (I)
        Authorizing the Debtors to (A) Continue to Operate Their Cash Management System, (B)
        Honor Certain Prepetition Obligations Related Thereto, and (C) Maintain Existing
        Business Forms, and (II) Granting Related Relief [Docket No. 9; Filed 1/27/2020]

                   Status:       This matter is going forward with respect to an interim order.

8.      Wages Motion. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing, But
        Not Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
        Compensation, and Reimbursable Employee Expenses and (B) Continue Employee
        Benefits Programs, and (II) Granting Related Relief [Docket No. 10; Filed 1/27/2020]

                   Status:       This matter is going forward with respect to an interim order.

9.      Comprehensive Vendor Motion. Debtors’ Motion for Entry of Interim and Final Orders (I)
        Authorizing Debtors to Pay Certain Prepetition Claims of Trade Claimants, PACA/PASA
        Claimants, and Other Vendors, and (II) Approving the Procedures Related Thereto, and
        (III) Granting Related Relief [Docket No. 11; Filed 1/27/2020]

                   Status:       This matter is going forward with respect to an interim order.

10.     Customer Programs Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
        (I) Authorizing the Debtors to Maintain and Administer Their Existing Customer Programs
        and Honor Certain Prepetition Obligations Related Thereto and (II) Granting Related
        Relief [Docket No. 12; Filed 1/27/2020]

                   Status:       This matter is going forward with respect to an interim order.

11.     Utilities Motion. Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting
        Utility Providers From Altering, Refusing, or Discontinuing Utility Services, (II)
        Determining Adequate Assurance of Payment for Future Utility Services, (III) Establishing
        Procedures for Determining Adequate Assurance of Payment, and (VI) Granting Related
        Relief [Docket No. 13; Filed 1/27/2020]

                   Status:       This matter is going forward with respect to an interim order.




                                                   3
PHIL1 8628837v.1
               Case 20-10156-MFW            Doc 26     Filed 01/27/20    Page 4 of 5



12.     Taxes Motion. Debtors’ Motion for Entry of an Interim and Final Order (I) Authorizing,
        But Not Directing the Payment of Certain Prepetition Taxes and Fees and (II) Granting
        Related Relief [Docket No. 14; Filed 1/27/2020]

                   Status:       This matter is going forward with respect to an interim order.

13.     Insurance Motion. Debtors’ Motion for Entry of an Interim and Final Order (I) Authorizing,
        But Not Directing, the Debtors to (A) Pay Their Obligations Under Insurance Policies
        Entered into Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement,
        Modify, or Purchase Insurance Coverage, and (D) Honor the Terms of the Financing
        Agreements and Pay Premiums Thereunder, and (II) Granting Related Relief [Docket No.
        15; Filed 1/27/2020]

                   Status:       This matter is going forward with respect to an interim order.

                             Motions Listed for Scheduling Purposes Only

14.     Sale Motion. Debtors’ Motion for an Order (A) Approving Asset Purchase Agreement and
        Authorizing Sale of Debtors’ Assets, Free and Clear of All Liens, Claims, Interests, and
        Encumbrances; (B) Approving the Assumption and Assignment of Certain Executory
        Contracts and Unexpired Leases; and (C) Granting Related Relief [Docket No. 16; Filed
        1/27/2020]

                   Status:       This matter is going forward with respect to scheduling only.

15.     Sale Procedures Motion. Debtors’ Motion for Entry of an Order (A) Approving Procedures
        in Connection with Sale of Debtors’ Assets; (B) Approving Break-Up Fee and Expense
        Reimbursement; (C) Scheduling Auction and Hearing to Consider Approval of Sale; (D)
        Approving Procedures Related to Assumption of Certain Executory Contracts and
        Unexpired Leases; (E) Approving Form and Manner of Notices Thereof; and (F) Granting
        Related Relief [Docket No. 17; Filed 1/27/2020]

                   Status:       This matter is going forward with respect to scheduling only.

16.     Lease Rejection. Debtors’ First Omnibus Motion for Entry of an Order (I) Authorizing the
        Rejection of Certain Unexpired Leases, (II) Authorizing Abandonment of Certain Personal
        Property, Each Effective Nunc Pro Tunc to the Petition Date, and (III) Granting Related
        Relief [Docket No. 18; Filed 1/27/2020]

                   Status:       This matter is going forward with respect to scheduling only.




                                                   4
PHIL1 8628837v.1
               Case 20-10156-MFW   Doc 26     Filed 01/27/20   Page 5 of 5



Dated: January 27, 2020            /s/ Michael W. Yurkewicz
Wilmington, Delaware               Domenic E. Pacitti (DE Bar No. 3989)
                                   Michael W. Yurkewicz (DE Bar No. 4165)
                                   Sally E. Veghte (DE Bar No. 4762)
                                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                   919 North Market Street, Suite 1000
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 426-1189
                                   Facsimile:     (302) 426-9193
                                   Email: dpacitti@klehr.com
                                           myurkewicz@klehr.com
                                           sveghte@klehr.com

                                   Proposed Counsel to the Debtors




                                          5
PHIL1 8628837v.1
